DETAILED ACTION
1.          Claims 92-109 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.         Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).

Information Disclosure Statement
4.         The information disclosure statements (IDS) submitted on 2/12/2019, 7/29/2019, and 10/01/2020 have been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Specification
5.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
6.       The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.          This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “acquiring module” and “determining module” in claim 106.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Objections
8.          Claims 96, 104-107, and 109 are objected to because of the following informalities:  
     a) Examiner respectfully requests defining the acronym “MCS” in claim 96.
     b) Examiner respectfully requests defining the acronyms in claim 104 (for each first iteration).
     c) Examiner respectfully requests defining the acronyms in claim 105 (for each first iteration).
     d) Examiner respectfully requests defining the acronyms in claim 106 (for each first iteration).
     e) Examiner respectfully requests defining the acronyms in claim 107 (for each first iteration).
     f) Examiner respectfully requests defining the acronyms in claim 109 (for each first iteration).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
9.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.         Claims 95, 96, 99, 100, 102, 103, 105, and 107-109 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     a) Claim 95 recites “each of the power control parameters”. There is insufficient antecedent basis for the limitation within the claim.
     b) Claim 96, dependent upon claim 95, does not satisfy the deficiencies of the rejected base claim and is rejected.
     c) Claim 99 recites “the current TTI” and “the same set”. There is insufficient antecedent basis for the (underlined) limitation within the claim.
     d) Claim 99 is rendered indefinite by repeated recitation of the “when the uplink channel is transmitted on the current TTI with one of multiple TTI lengths, the power accumulation amount is f = f’ + δ”. Each of the three repeated limitations is followed by different definitions for each of the variables, making the claim unclear as to which definition is required for each variable.
     e) Claims 100 and 102, dependent upon claim 99, do not satisfy the deficiencies of the rejected base claim and are rejected. 
     f) Claim 103 recites “the fourth TTI, and the data corresponding to the uplink channel”. There is insufficient antecedent basis for the (underlined) limitation within the claim. 
the fourth TTI, and the data corresponding to the uplink channel”. There is insufficient antecedent basis for the (underlined) limitation within the claim.
     h) Claim 107 recites “the power accumulation amount”. There is insufficient antecedent basis for the limitation within the claim.
     i) Claim 108, dependent upon claim 107, does not satisfy the deficiencies of the rejected base claim and is rejected.
     j) Claim 109 recites “the data”. There is insufficient antecedent basis for the limitation within the claim.

Claim Rejections - 35 USC § 103
11.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.          The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.          This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
15.         Claims 92, 95-98, 104, and 106 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2019/0230600 A1 to Gao et al. (hereinafter “Gao”) in view of United States Patent Application Publication 2017/0272200 A1 to Dinan (hereinafter “Dinan”).
            Regarding Claim 92, Gao discloses an uplink power control method, comprising:
     acquiring, by a User Equipment (UE) side, a power control parameter (Gao: [0035-0036] – corresponds to a UE receiving configuration information including a power control (PC) parameter.), when an uplink channel is transmitted with one of multiple Transmission Time Interval (TTI) lengths (Gao: [0040-0041] – for PUCCH channel indications, UE receives TTI lengths to determine power adjustment.); and
     determining a transmission power of the uplink channel according to the power control parameter (Gao: [0038] – the transmission power of a channel is determined based on the PC parameter.), wherein the uplink channel is a Physical Uplink Shared Channel (PUSCH) (Gao: [0040-0041] – the channel is a PUSCH.) or a Physical Uplink Control Channel (PUCCH) (Gao: [0042-0044] – the channel is a PUCCH.).
            Gao does not expressly disclose acquiring the power control parameter when an uplink channel is transmitted with one of multiple timings.
             However, this feature cannot be considered new or novel in the presence of Dinan. Dinan is also concerned with determining uplink resources in a wireless communication system (Dinan: Abstract). Dinan discloses acquiring a power control parameter when an uplink channel is transmitted with one of multiple timings (Dinan: [0183-0189] – corresponds to receiving a transmit power control (TPC) command in downlink control information (DCI) for an uplink grant in a PUSCH (uplink channel), wherein the UE determines power adjustment for a plurality of subframes (multiple timings) of the PUSCH. See also [0192-0195].).
              It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the uplink power control method of Gao in view of the uplink power control method of Dinan to determine power adjustments for a plurality of timings in an uplink channel for the reasons of dynamically 
          Regarding Claim 95, the combination of Gao and Dina discloses the method according to claim 92, wherein Gao further discloses each of the power control parameters is the same for all TTI lengths (Gao: [0047-0048] – power adjustment parameter for TTI lengths of type 1 are all the same, and power adjustment parameter for TTI lengths of type 2 are all the same.).
            Regarding Claim 96, the combination of Gao and Dinan discloses the method according to claim 95, wherein for PUSCH, the power control parameters comprise at least one of:
     a cell-specific power parameter of the PUSCH, Po_nominal (Gao: [0004] and [0056]);
     a UE-specific power parameter of the PUSCH, Po_UE (Gao: [0004] and [0059]);
     a path-loss compensation coefficient of the PUSCH, alpha (Gao: [0004] and [0056]);
     a MCS-based power control enable parameter (Dinan: [0226-0231] – MCS for UL (PUSCH) is configuration parameter.); and
     an accumulated power control enable parameter (Gao: [0011], [0074], and [0085] – TPC power accumulation mode is enabled. See also Dinan at [0185-0186].).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the uplink power control method of Gao in view of the uplink power control method of Dinan to determine power 
            Regarding Claim 97, the combination of Gao and Dinan discloses the method according to claim 92, wherein the power control parameter comprises a first power control parameter (Gao: [0004] and [0056] – corresponds to the plurality of “first” parameters including cell-specific, UE-specific, accumulated power, and path loss. Dinan further discloses MCS as a “first” parameter in at least [0226-0231].) and a second power control parameter (Gao: [0006] and [0008] – separate power control parameters are signaled specific to the TTI length.), wherein the first power control parameter is the same for all TTI lengths (Gao: [0004] and [0056] – corresponds to the plurality of “first” parameters including cell-specific, UE-specific, accumulated power, number of resource blocks, maximum transmission power, and path loss. Dinan further discloses MCS as a “first” parameter in at least [0226-0231]. [0005] of Gao describes parameters for PUCCH. See also [0037].), and the second power control parameter is respectively configured according to the TTI length (Gao: [0008-0009], [0012], and [0014] – a TPC/PC parameter (by SIB/DCI) indicates a power control parameter for each of a normal TTI and a short/slot TTI (sTTI).).
            Regarding Claim 98, the combination of Gao and Dinan discloses the method according to claim 97, wherein Gao further discloses the second power control parameter is separately configured according to a TTI length, comprising one of that:
     the second power control parameter is separately configured for each TTI length (Gao: [0008-0009], [0012], and [0014] – a TPC/PC parameter (by SIB/DCI) 
     the second power control parameter is configured separately for a TTI length of 1 ms and a TTI length of less than 1 ms (Gao: [0037] – described interchangeably as a first type and second type TTI, wherein one of either the first and second type has a length of 1 ms, and the other having a length of 0.5 ms, or shorter in length than the other TTI length.).

            Claim 104, directed to a method (implemented at the base station side) of claim 92, recites similar features as claim 92 and is therefore rejected upon the same grounds as claim 92. Please see above rejection of claim 92.
           Claim 106, directed to an apparatus embodiment of claim 92, recites similar features as claim 92 and is therefore rejected upon the same grounds as claim 92. Please see above rejection of claim 92.

Allowable Subject Matter
17.        Claims 93, 94, and 101 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
18.         Claims 99, 100, 102, 103, 105, 107, 108 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
19.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

20.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2018/0146438 A1 to Yi et al. at [0024], [0033], [0042], [0056], [0083], [0091], [0093];
US PGPub 2018/0324716 A1 to Jeon et al. at [0117], [0337-0338], [0344];
US PGPub 2017/0289970 A1 to Yang et al. at [0018], [0051-0052];
US PGPub 2017/0289985 A1 to Yang et al. at [0018], [0051-0052];

US PGPub 2019/0174493 A1 to Horiuchi et al. at [0029], [0034], [0059], [0065-0085], [0120-0136];
US PGPub 2014/0301256 A1 to Yao et al. at [0049], [0061];
US PGPub 2016/0242125 A1 to Lee et al. at [0145-0146], [0220];
US PGPub 2017/0208554 A1 to Hoshino et al. at [0091];
US PGPub 2018/0160379 A1 to Yokomakura et al. at [0262];
US PGPub 2014/0269454 A1 to Papasakellariou at [0102];
US PGPub 2014/0153534 A1 to Kim et al. at [0062] and [0136].

21.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        August 12, 2021